United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COATESVILLE VETERANS HOSPITAL,
Coatesville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1305
Issued: July 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 26, 2008 appellant, through counsel, filed a timely appeal from a March 17,
2008 merit decision of the Office of Workers’ Compensation Programs denying his claim for an
additional schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 16 percent impairment to the right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated January 5, 2007, the
Board set aside a January 31, 2006 schedule award decision by an Office hearing representative
who affirmed a 16 percent permanent impairment of the right upper extremity.1 The Board noted
1

Docket No. 06-756 (issued January 5, 2007).

that the impairment rating was based on loss of range of motion due to the right shoulder
condition. However, the Board found that a conflict in medical opinion arose between
Dr. George L. Rodriguez, an attending Board-certified physiatrist, and Dr. Dennis P. McHugh, a
second opinion Board-certified orthopedic surgeon, as to whether appellant also had sensory or
motor impairment. The Board remanded the case to the Office for resolution of the conflict.
The findings of fact and conclusions of law from the prior decision are hereby incorporated by
reference.2
On March 9, 2007 the Office referred appellant to Dr. John H. Chidester, a Boardcertified orthopedic surgeon, for an impartial medical examination to determine whether he had
any sensory and motor impairment. In a March 27, 2007 report, Dr. Chidester diagnosed
employment-related right shoulder and cervical injuries. He noted that diagnostic studies
showed mild-to-moderate degenerative arthritic changes of the acromioclavicular joint and
tendinitis of the rotator cuff tendons. The cervical studies noted a disc herniation at C4-5 and
severe spinal stenosis at C5-6 due to degenerative disease. A physical examination revealed
marked cervical spine limitation. Cervical range of motion included 20 percent cervical bilateral
turning, 10 degrees flexion and 0 degrees extension. Dr. Chidester reported that the right
shoulder revealed full external and internal rotation, full forward flexion and “weakness of
abduction and some crepitation through the mid-abduction arc.” He reported no upper extremity
sensory, reflex or motor abnormality “other than the limitation of motion and slight weakness
described above.” Dr. Chidester provided work restrictions.
In a January 30, 2008 addendum, Dr. Chidester opined that appellant had no motor or
sensory deficits due to his cervical spine injury. He noted limited range of motion, as addressed
in the prior report, that he described as postsurgical changes and not representing neurologic
deficit due to the noted disc herniation. Dr. Chidester stated that appellant’s numbness and
tingling in his hands had been relieved by the cervical discectomy and fusion.
In a February 19, 2008 report, the Office medical adviser reviewed Dr. Chidester’s
medical reports. He noted that Dr. Chidester did not confirm the sensory or motor deficits found
by Dr. Rodriguez. The Office medical adviser stated that Dr. Chidester confirmed the findings
of Dr. McHugh’s report, which found no upper extremity sensory or motor deficits due to
appellant’s accepted cervical condition.
By decision dated March 17, 2008, the Office denied an additional schedule award.

2

On September 23, 2001 appellant, a 46-year-old housekeeping aid, injured his right shoulder while throwing a
heavy bag of trash in the dumpster. The Office accepted the claim for right shoulder acute and subacromial
impingement and authorized right shoulder arthroscopy and rotator cuff repair, which was performed on
December 27, 2001. On October 11, 2002 it accepted aggravation of cervical degenerative disc disease, herniated
disc at C5-6 and authorized anterior cervical fusion surgery, which was performed on December 9, 2002. The Board
affirmed the denial of appellant’s claim of a schedule award for erectile dysfunction.

2

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)5 has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.6
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.7 As neither the Act nor its regulations provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.8 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.9 However, a claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.10
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.11 The implementing regulations states that, if
a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician of an Office medical adviser or consultant, the
Office shall appoint a third physician to make an examination. This is called a referee
examination and the Office will select a physician who is qualified in the appropriate specialty
and who has had no prior connection with the case.12

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

See supra note 4.

7

See Joseph Lawrence, Jr., supra note 5; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB
1287 (1989).
8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

See supra note 3; see also Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB 361 (2000).

10

5 U.S.C. § 8109(c).

11

Id. at § 8123(a).

12

20 C.F.R. § 10.321.

3

It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.13 When the
Office obtains an opinion from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration,
the Office must secure a supplemental report from the specialist to correct the defect in his
original report.14
ANALYSIS
The Board previously noted that appellant had a 16 percent permanent impairment
resulting from his employment-related right shoulder condition based on loss of range of motion.
However, there was an unresolved conflict in the medical opinion evidence between
Dr. Rodriguez and Dr. McHugh on the issue of whether appellant also had sensory or motor
impairment due to his cervical spine condition. On remand, the Office properly referred
appellant to Dr. Chidester to resolve this conflict.
In a March 27, 2007 report, Dr. Chidester noted that a physical examination revealed
marked cervical spine limitation. He found, however, that there was no upper extremity sensory,
reflex or sensory abnormality “other than the limitation of motion and slight weakness described
above.” In a January 30, 2008 addendum, Dr. Chidester opined that appellant had no motor or
sensory upper extremity deficits due to his cervical spine injury. He attributed the limited range
of motion addressed in his first report as the result of postsurgical changes, which did not
represent any neurologic deficit due to the noted disc herniation.
The Office medical adviser noted that Dr. Chidester did not confirm the sensory or motor
deficits noted by Dr. Rodriguez. He advised that Dr. Chidester confirmed the findings of
Dr. McHugh’s report, which found no upper extremity sensory or motor deficits due to
appellant’s accepted cervical spine injury. The Board finds that the Office properly relied on the
findings of Dr. Chidester, the impartial medical specialist, that appellant did not sustain any
sensory or motor impairment due to his accepted cervical condition. The Office properly found
that Dr. Chidester’s report constituted the special weight of the medical evidence and established
that appellant did not have greater impairment than the 16 percent right upper extremity
impairment already awarded.
As there is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment, the Office properly found that he did not have more than a
16 percent right upper extremity impairment.

13

L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008); Gloria J. Godfrey, 52 ECAB 486 (2001).

14

L.R. (E.R)., 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Raymond A. Fondots, 53 ECAB
637, 641 (2002).

4

CONCLUSION
The Board finds that appellant has not established that has more than 16 percent
impairment to the right upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 17, 2008 is affirmed.
Issued: July 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

